Citation Nr: 1139927	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the notice of disagreement with a February 2006 decision denying entitlement to automobile and adaptive equipment or adaptive equipment was timely.   

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  

3.  Entitlement to a compensable evaluation for cataracts.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2009, a videoconference hearing was held before a Veterans Law Judge (VLJ) and the Veteran provided testimony regarding issues other than those currently perfected on appeal.  The transcript of this hearing, however, indicates that there was a discussion off the record about the claim of entitlement for adaptive equipment and the VLJ indicated he would determine whether he had jurisdiction over that matter.  

In May 2009, the Board denied entitlement to service connection for PTSD, denied numerous claims for increases, and remanded the issue of entitlement to service connection for depression.  The Board also remanded the claims regarding timeliness of the notice of disagreement and entitlement to special monthly compensation based on aid and attendance so that a statement of the case could be issued.

In September 2010, the RO granted entitlement to service connection for PTSD, 30 percent disabling effective May 27, 2010; and denied increased evaluations for diabetes, peripheral neuropathy of the right and left lower extremities, hypertension, and cataracts.  In May 2011, the RO issued a statement of the case addressing the effective date assigned for PTSD, and the evaluations for all issues except cataracts.  There is no indication that the Veteran submitted a timely substantive appeal and as such, these issues are not currently for consideration.  

In November 2010, the RO granted entitlement to service connection for depression.  As this issue was resolved, it is also no longer for consideration.  

In July 2011, a videoconference hearing was held before the undersigned acting VLJ.  The only issues addressed were timeliness of the notice of disagreement and entitlement to special monthly compensation based on the need for regular aid and attendance.  Under the circumstances of this case, and considering that specific testimony was not provided on these issues at the April 2009 hearing, a panel decision is not required.  See 38 C.F.R. § 20.707 (2011).  

The issues of entitlement to special monthly compensation based on the need for regular aid and attendance and entitlement to a compensable evaluation for cataracts are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2006, the RO denied various claims, including entitlement to automobile and adaptive equipment or adaptive equipment only.  

2.  The Veteran's May 2006 notice of disagreement did not address the denial of entitlement to automobile and adaptive equipment or adaptive equipment only.  A notice of disagreement was not received on this issue until July 2007.  



CONCLUSION OF LAW

The Veteran did not file a timely notice of disagreement with the February 2006 decision that denied entitlement to automobile and adaptive equipment or adaptive equipment only.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

In this case, however, the resolution of the Veteran's timeliness appeal turns on a matter of law and not on the underlying facts or development of the facts.  VA's Office of General Counsel has held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004 (2004); 69 Fed. Reg. 59989 (July 23, 2004).  Similarly, the Court of Appeals for Veterans' Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Thus, further action pursuant to the VCAA is not required.   


Analysis

In February 2006, the RO denied increased evaluations for hypertension, diabetes, peripheral neuropathy of the right and left lower extremities, and cataracts.  Entitlement to automobile and adaptive equipment or adaptive equipment only was also denied.  The Veteran was notified of this decision by letter dated February 22, 2006.  In May 2006, the Veteran submitted a statement indicating in pertinent part, that he wished to file a notice of disagreement with the decision not granting an increase in his service-connected disabilities.  No reference was made to the claim for automobile and adaptive equipment.  In July 2007, the Veteran's representative submitted a statement, which he indicated was a notice of disagreement to the February 2006 decision.  

In December 2007, the RO notified the Veteran that the July 2007 attempted notice of disagreement to the February 2006 decision was not timely received.  In January 2008, the representative submitted a statement indicating that he disagreed with this decision.  In May 2009, the Board determined that the RO made an administrative decision on the timeliness issue in October 2008 and that the Veteran submitted a notice of disagreement through the recorded statements of his representative at the April 2009 hearing.  

In May 2009, the RO furnished a statement of the case on the timeliness issue.  The Veteran subsequently perfected this appeal.  

At the July 2011 hearing, the representative stated that the Veteran acknowledged that the appeal for automobile adaptive equipment had expired and that they were filing a new claim for such benefits.  The Veteran, however, wanted the Board to consider the original decision to deny the claim for adaptive equipment.  The representative subsequently argued that even though a notice of disagreement was not submitted in a timely manner, it was their position that the denial of the adaptive equipment should run parallel with the claim for aid and attendance.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

Except in the case of simultaneously-contested claims, a claimant or his or her representative must file a notice of disagreement with a determination by the Agency of Original Jurisdiction (AOJ) within one year from the date the AOJ mails notice of that determination to him or her.  Otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

A notice of disagreement must express dissatisfaction with a determination of the AOJ and express a desire to contest the result.  While special wording is not required, the notice of disagreement must be in terms that can reasonably be construed as disagreement with the determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201.  

The Veteran was notified of the denial of entitlement to automobile and adaptive equipment in February 2006 and a notice of disagreement on this issue was not received until July 2007.  Because the notice of disagreement was not received within the one-year period following the issuance of the February 2006 rating decision, it was untimely.  The Veteran has not asserted good cause as to why his notice of disagreement could not be timely filed.  See 38 C.F.R. § 3.109 (2011).  

There is no evidence of any other document which meets the requirements of a notice of disagreement and which was received by the RO within the requisite time period.  The Board finds that a timely notice of disagreement was not received regarding the February 2006 decision denying entitlement to automobile and adaptive equipment, or adaptive equipment only.  Thus, the claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A timely notice of disagreement was not received regarding the February 2006 decision denying entitlement to automobile and adaptive equipment, or adaptive equipment only; the appeal is denied.  


REMAND

Special monthly compensation - aid and attendance

In October 2008, the RO denied entitlement to special monthly compensation based on the need for regular aid and attendance.  In May 2009, the Board remanded this issue so that a statement of the case could be furnished.  This was accomplished and the Veteran subsequently perfected an appeal of this issue.  

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include consideration of whether the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; is a patient in a nursing home because of mental or physical incapacity; or, establishes a factual need for aid and attendance under § 3.352(a).  38 C.F.R. § 3.351(c) (2011).  

At the hearing, the Veteran testified that he has been receiving aid and attendance from a private medical company (Griswold) since October 2010.  The Veteran believed that VA was paying for these services.  The record was held open for a period of 30-days so that the Veteran could submit these records.  To date, such records have not been received.  The Board finds that a remand is necessary so that these records can be requested.  See 38 C.F.R. § 3.159(c)(1).

At the hearing, the Veteran argued that he requires aid and attendance due to service-connected diabetes and related peripheral neuropathy of the lower extremities.  On review, medical evidence of record shows that the Veteran suffers from various disabilities, including a nonservice-connected spinal cord injury which significantly affects his activities of daily living. 

Essentially, the Veteran argues that his need for aid and attendance is based on service-connected disabilities and not his spinal cord injury.  The Board observes that the Veteran underwent various examinations in July 2010 to determine the severity of service-connected disabilities.  The examiners, however, did not specifically address whether the Veteran needed aid and attendance as a result of his service-connected disabilities.  Under the circumstances of this case, additional medical examination is warranted.  See 38 C.F.R. § 3.159(c)(4).  

VA medical records were most recently printed in September 2010.  On remand, any additional relevant VA records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Increased evaluation for cataracts

In September 2010, the RO granted entitlement to service connection for PTSD, 30 percent disabling from May 27, 2010; and continued the assigned evaluations for type 2 diabetes, peripheral neuropathy of the right and left lower extremities, hypertension, and cataracts.  In September 2010, VA received a notice of disagreement on all issues, except cataracts.  In February 2011, the representative submitted a statement indicating that the Veteran was filing a notice of disagreement on the September 2010 rating decision, on all 6 issues.  

As discussed in the introduction, in May 2011, the RO furnished a statement of the case addressing the effective date and evaluation for PTSD; and the evaluations assigned for type 2 diabetes, peripheral neuropathy of the right and left lower extremities, and hypertension.  The evaluation assigned for cataracts was not addressed.

On review, the February 2011 notice of disagreement was timely as to the September 2010 decision, which continued a noncompensable evaluation for cataracts.  See 38 C.F.R. § 20.302.  Thus, a statement of the case should be furnished on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to complete an authorization for medical records from the company that is providing his home health care.  Upon receipt of a properly completed authorization, these records should be requested.  All records obtained or responses received should be associated with the claims file.  The Veteran is advised that he may also submit these records himself.  

2.  The RO/AMC should request any relevant VA treatment records for the period from September 2010 to the present.  All records obtained or responses received should be associated with the claims file.  

3.  Thereafter, the RO/AMC should schedule the Veteran for an aid and attendance/housebound examination.  The claims file and a copy of this REMAND should be made available for the examiner to review.

The examiner is requested to indicate whether the Veteran is helpless or so helpless as to require the regular aid and attendance of another person and if so, whether such need is related to service-connected disabilities.  The examiner is advised that service connection is in effect for PTSD with depression, type 2 diabetes, hypertension, cataracts, and peripheral neuropathy of the bilateral lower extremities.  The examiner is requested to address the impact of the nonservice-connected spinal cord injury on the Veteran's ability for self-care.  The examiner must provide a complete rationale for any opinion offered.  

4.  Upon completion of the foregoing and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to special monthly compensation based on the need for regular aid and attendance.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

5.  The RO/AMC shall issue a statement of the case addressing entitlement to a compensable evaluation for cataracts.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should this issue be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C.L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


